1    LINDEMANN LAW FIRM, APC
     BLAKE J. LINDEMANN, SBN 255747
2    DONNA R. DISHBAK, SBN 259311
     433 N. Camden Drive, 4th Floor
3    Beverly Hills, CA 90210
     Telephone: (310)-279-5269
4    Facsimile: (310)-300-0267
     E-mail:     blake@lawbl.com
5
6    Attorneys For Plaintiff and the Proposed Class
7
                          UNITED STATES DISTRICT COURT
8
         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
9
10   TALWINDER RANA, et al.                      Case No. 8:21-cv-00323-JLS-DFM
11
                                                 Judge: Hon. Josephine L. Staton
12               Plaintiffs,
13
            v.                                   STIPULATED PROTECTIVE
14                                               ORDER
15
     DYCK-O-NEAL, INC., and DOES 1-100,
16                                               [Discovery Matter – Referred to
17                                                Magistrate Douglas F. McCormick]
                 Defendants.
18
19
                                                 Complaint Filed: January 6, 2021
20                                               Removal Date: February 17, 2021
21
22
23
24
25
26
27
28

                                STIPULATED PROTECTIVE ORDER
 1 1.      OVERVIEW
 2         A.    PURPOSES AND LIMITATIONS
 3         Discovery in this action is likely to involve production of confidential,
 4 proprietary, or private information for which protection from public disclosure and
 5 from use for any purpose other than prosecuting this litigation may be warranted.
 6 Accordingly, the Parties hereby stipulate to and petition the Court to enter the
 7 following Stipulated Protective Order. The Parties acknowledge that this Order does
 8 not confer blanket protections on all disclosures or responses to discovery and that
 9 the protection it affords from public disclosure and use extends only to the limited
10 information or items that are entitled to confidential treatment under applicable legal
11 principles. The Parties further acknowledge, as set forth in Section XIII(c), below,
12 that this Stipulated Protective Order does not entitle them to file confidential
13 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
14 followed and the standards that will be applied when a party seeks permission from
15 the Court to file material under seal.
16         B.    GOOD CAUSE STATEMENT
17         The allegations of the Complaint implicate consumer, commercial, financial,
18 proprietary, and/or technical information for which special protection from public
19 disclosure and from use for any purpose other than prosecution of this action is
20 warranted.
21         Accordingly, to expedite the flow of information, to facilitate the prompt
22 resolution of disputes over the confidentiality of discovery materials, to adequately
23 protect information that the parties are entitled to keep confidential, to ensure that
24 the parties are permitted reasonable necessary uses of such material in preparation
25 for and in the conduct of trial, to address their handling at the end of the litigation,
26 and serve the ends of justice, a protective order for such information is justified in
27 this action. It is the intent of the parties that information will not be designated as
28 confidential for tactical reasons and that nothing be so designated without a good
                                               1
                              STIPULATED PROTECTIVE ORDER
 1 faith belief that it has been maintained in a confidential, non-public manner, and
 2 there is good cause why it should not be part of the public record of this case.
 3 2.      DEFINITIONS
 4         2.1.   Action: the pending lawsuit entitled Talwinder Rana, et al. v. Dyck-O-
 5 Neal, Inc., et al., United States District Court for the Central District of California
 6 Case No. 8:21-cv-00323-JLS-DFM.
 7         2.2.   Challenging Party:     a Party or Non-Party who challenges the
 8 designation of information or items under this Order.
 9         2.3.   “CONFIDENTIAL” Information or Items: information (regardless of
10 how it is generated, stored or maintained) or tangible things that qualify for
11 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
12 section 1.B.
13         2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as
14 their support staff).
15         2.5.   Designating Party: a Party or Non-Party that designates information or
16 items that it produces in disclosures or in responses to discovery as
17 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES ONLY.”
18         2.6.   Disclosure or Discovery Material: all items or information, regardless
19 of the medium or manner in which it is generated, stored, or maintained (including,
20 among other things, testimony, transcripts, and tangible things), that are produced or
21 generated in disclosures or responses to discovery in this matter.
22         2.7.   Expert: a person with specialized knowledge or experience in a matter
23 pertinent to the litigation who has been retained by a Party or Counsel to serve as an
24 expert witness or as a consultant in this Action.
25         2.8.   House Counsel: attorneys who are employees of a party to this Action.
26 House Counsel does not include Outside Counsel of Record or any other outside
27 counsel.
28         2.9.   Non-Party: any natural person, partnership, corporation, association,
                                              2
                             STIPULATED PROTECTIVE ORDER
 1 or other legal entity not named as a Party to this Action.
 2         2.10. Outside Counsel of Record: attorneys who are not employees of a party
 3 to this Action but are retained to represent or advise a party to this Action and have
 4 appeared in this Action on behalf of that party or are affiliated with a law firm which
 5 has appeared on behalf of that party, and includes support staff.
 6         2.11. Party: any party to this Action, including all of its officers, directors,
 7 employees, consultants, retained experts, and Counsel (and their support staffs).
 8         2.12. Producing Party: a Party or Non-Party that produces Disclosure or
 9 Discovery Material in this Action.
10         2.13. Professional Vendors: persons or entities that provide litigation support
11 services (e.g., photocopying, videotaping, translating, preparing exhibits or
12 demonstrations, and organizing, storing, or retrieving data in any form or medium)
13 and their employees and subcontractors.
14         2.14. Protected Material:    any Disclosure or Discovery Material that is
15 designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES
16 ONLY.”
17         2.15. Receiving Party: a Party that receives Disclosure or Discovery Material
18 from a Producing Party.
19 3.      SCOPE
20         The protections conferred by this Stipulation and Order cover not only
21 Protected Material (as defined above), but also (1) any information copied or
22 extracted from Protected Material; (2) all copies, excerpts, summaries, or
23 compilations of Protected Material; and (3) any testimony, conversations, or
24 presentations by Parties or their Counsel that might reveal Protected Material. Any
25 use of Protected Material at trial shall be governed by the orders of the trial judge.
26 This Order does not govern the use of Protected Material at trial.
27
28
                                               3
                             STIPULATED PROTECTIVE ORDER
 1 4.      DURATION
 2         Even after Final Disposition of this Action, the confidentiality obligations
 3 imposed by this Order shall remain in effect until a Designating Party agrees
 4 otherwise in writing or a court order otherwise directs. Final Disposition of this
 5 Action shall be deemed to be the later of (1) dismissal of all claims and defenses in
 6 this Action, with or without prejudice; and (2) final judgment herein after the
 7 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
 8 this Action, including the time limits for filing any motions or applications for
 9 extension of time pursuant to applicable law.
10 5.    DESIGNATING PROTECTED MATERIAL
11         5.1   Exercise of Restraint and Care in Designating Material for Protection.
12         Each Party or Non-Party that designates information or items for protection
13 under this Order must take care to limit any such designation to specific material
14 that qualifies under the appropriate standards. The Designating Party must designate
15 for protection only those parts of material, documents, items, or oral or written
16 communications that qualify so that other portions of the material, documents, items,
17 or communications for which protection is not warranted are not swept unjustifiably
18 within the ambit of this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations
20 that are shown to be clearly unjustified or that have been made for an improper
21 purpose (e.g., to unnecessarily encumber the case development process or to impose
22 unnecessary expenses and burdens on other parties) may expose the Designating
23 Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25 designated for protection do not qualify for protection, that Designating Party must
26 promptly notify all other Parties that it is withdrawing the inapplicable designation.
27
28
                                               4
                             STIPULATED PROTECTIVE ORDER
 1         5.2   Manner and Timing of Designations.
 2         Except as otherwise provided in this Order (see, e.g., second paragraph of
 3 section 5.2(a), below), or as otherwise stipulated or ordered, Disclosure or Discovery
 4 material that qualifies for protection under this Order must be clearly so designated
 5 before the material is disclosed or produced.
 6         Designation in conformity with this Order requires:
 7         (a)   For information in documentary form (e.g., paper or electronic
 8   documents, excluding transcripts of depositions or other pretrial or trial
 9   proceedings), that the Producing Party affix (at a minimum) the legend
10   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES ONLY”
11   (hereafter, “CONFIDENTIAL legend”), to each page that contains protected
12   material. If only a portion or portions of the material on a page qualifies for
13   protection, the Producing Party must also clearly identify, to the extent practicable,
14   the protected portion(s) (e.g., by making appropriate markings in the margins).
15   Notwithstanding the foregoing, if the Producing Party produces a document in
16   native form (e.g., Microsoft Excel), the Producing Party may affix the
17   CONFIDENTIAL legend to a slip sheet for such document instead of on the
18   document.
19         (b)   For testimony given in depositions, that the Designating Party may
20 either: (1) identify the Disclosure or Discovery Material on the record, before the
21 close of the deposition, all protected testimony; or (2) designation the entirety of the
22 testimony as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES
23 ONLY” with the right to identify more specific portions of the Testimony as to
24 which protection is sought within thirty (30) days following receipt of the deposition
25 transcript.
26         (c)   For information produced in some form other than documentary and for
27 any other tangible items, that the Producing Party affix in a prominent place on the
28 exterior of the container or containers in which the information is stored the
                                               5
                              STIPULATED PROTECTIVE ORDER
 1 CONFIDENTIAL legend or, if produced electronically, by expressly indicating in
 2 the transmittal email or cover letter that the items are being designated
 3 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES ONLY.” If
 4 only a portion or portions of the information warrants protection, the Producing
 5 Party, to the extent practicable, shall identify the protected portion(s).
 6         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 7 failure to designate qualified information or items does not, standing alone, waive
 8 the Designating Party’s right to secure protection under this Order for such material.
 9 Upon timely correction of a designation, the Receiving Party must make reasonable
10 efforts to ensure that the material is treated in accordance with the provisions of this
11 Order.
12 6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
13         6.1    Timing of Challenges. Any Party or Non-Party may challenge
14 designation of confidentiality at any time that is consistent with the Court’s
15 Scheduling Order.
16         6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
17 resolution process under Local Rule 37.1, et seq.
18         6.3.   The burden of persuasion in any such challenge proceeding shall be on
19 the Designating Party. Frivolous challenges, and those made for an improper
20 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
21 parties) may expose the Challenging Party to sanctions. Unless the Designating Party
22 has waived or withdrawn the confidentiality designation, all parties shall continue to
23 afford the material in question the level of protection to which it is entitled under the
24 Producing Party’s designation until the Court rules on the challenge.
25 7. ACCESS TO AND USE OF PROTECTED MATERIAL
26         7.1.   Basic Principles. A Receiving Party may use Protected Material that is
27 disclosed or produced by another Party or by a Non-Party in connection with this
28 Action only for prosecuting, defending, or attempting to settle this Action. Such
                                               6
                              STIPULATED PROTECTIVE ORDER
 1 Protected Material may be disclosed only to the categories of persons and under the
 2 conditions described in this Order. When the Action has been terminated, a
 3 Receiving Party must comply with the provisions of section 13 below (FINAL
 4 DISPOSITION).
 5        Protected Material must be stored and maintained by a Receiving Party at a
 6 location and in a secure manner that ensures that access is limited to the persons
 7 authorized under this Order.
 8        7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 9 otherwise ordered by the Court or permitted in writing by the Designating Party, a
10 Receiving     Party     may    disclose    any    information   or   item   designated
11 “CONFIDENTIAL” only to:
12               1.      Receiving Party’s Outside Counsel of Record in this Action, as
13 well as employees of said Outside Counsel of Record to whom it is reasonably
14 necessary to disclose the information for this Action;
15               2.      Receiving Party’s insurer, if any, to whom disclosure is
16 reasonably necessary for this Action;
17               3.      officers, directors, and employees (including House Counsel) of
18 the Receiving Party to whom disclosure is reasonably necessary for this Action;
19               4.      Experts (as defined in this Order) of the Receiving Party to whom
20 disclosure is reasonably necessary for this Action and who have signed the
21 “Acknowledgement and Agreement to Be Bound” (Exhibit A hereto);
22               5.      the Court and its personnel;
23               6.      court reporters and their staff;
24               7.      professional jury or trial consultants, mock jurors, and
25 Professional Vendors to whom disclosure is reasonably necessary for this Action
26 and who have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit
27 A hereto);
28
                                                7
                              STIPULATED PROTECTIVE ORDER
 1                8.    author or recipient of a document containing the information or
 2 a custodian or other person who otherwise possessed or knew the information;
 3                9.    during their depositions, witnesses and attorneys for witnesses in
 4 the Action to whom disclosure is reasonably necessary, provided that: (1) the
 5 deposing party requests that the witness sign the “Acknowledgement and Agreement
 6 to Be Bound” (Exhibit A hereto); and (2) they will not be permitted to keep any
 7 Protected Material, unless agreed by the Designating Party or ordered by the Court.
 8 Pages of transcribed deposition testimony or exhibits to depositions that reveal
 9 Protected Material may be separately bound by the court reporter and may not be
10 disclosed to anyone except as permitted under this Stipulated Protective Order; and
11                10.   any mediator or settlement officer, and their supporting
12 personnel, mutually agreed upon by any of the parties engaged in settlement
13 discussions, insofar as it is reasonably necessary for the mediator or settlement
14 officer to conduct mediation or settlement negotiations.
15         7.3.   Disclosure of “CONFIDENTIAL – ATTORNEY’S EYES ONLY”
16 Information or Items. Unless otherwise ordered by the Court or permitted in writing
17 by the Designating Party, a Receiving Party may disclose any information or item
18 designated “CONFIDENTIAL – ATTORNEY’S EYES ONLY” only to:
19                1.    Receiving Party’s Outside Counsel of Record in this Action, as
20 well as employees of said Outside Counsel of Record to whom it is reasonably
21 necessary to disclose the information for this Action;
22                2.    Receiving Party’s House Counsel that is directly involved in this
23 Action and to whom it is reasonably necessary to disclose the information for this
24 Action;
25                3.    Experts (as defined in this Order) of the Receiving Party to whom
26 disclosure is reasonably necessary for this Action, provided that disclosure is only to
27 the extent necessary to perform such work, and provided that: (i) such Expert has
28 agreed to be bound by the provisions of this Order and who have signed the
                                              8
                             STIPULATED PROTECTIVE ORDER
 1 “Acknowledgement and Agreement to Be Bound” (Exhibit A hereto); and (ii) such
 2 Expert is not a current officer, director, or employee of a Party or a competitor of a
 3 Party, nor anticipated at the time of retention to become an officer, director or
 4 employee of a Party or of a competitor of a Party;
 5                4.    Receiving Party’s insurer, if any, to whom disclosure is
 6 reasonably necessary for this Action;
 7                5.    the Court and its personnel;
 8                6.    court reporters and their staff;
 9                7.    Professional Vendors to whom disclosure is reasonably
10 necessary for this Action and who have signed the “Acknowledgement and
11 Agreement to Be Bound” (Exhibit A hereto);
12                8.    author or recipient of a document containing the information or
13 a custodian or other person who otherwise possessed or knew the information; and
14                9.    any mediator or settlement officer, and their supporting
15 personnel, mutually agreed upon by any of the parties engaged in settlement
16 discussions, insofar as it is reasonably necessary for the mediator or settlement
17 officer to conduct mediation or settlement negotiations.
18 8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
19      PRODUCED IN OTHER LITIGATION
20         If a Party is served with a subpoena or a court order issued in other litigation
21 that compels the disclosure of any information or items designated in this Action as
22 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES ONLY,” that
23 Party must:
24         1.     promptly notify in writing the Designating Party. Such notification
25 shall include a copy of the subpoena or court order;
26         2.     promptly notify in writing the party who caused the subpoena or order
27 to issue in the other litigation that some or all of the material covered by the subpoena
28
                                               9
                              STIPULATED PROTECTIVE ORDER
 1 or order is subject to this Protective Order. Such notification shall include a copy of
 2 this Stipulated Protective Order; and
 3        3.     cooperate with respect to all reasonable procedures sought to be
 4 pursued by the Designating Party whose Protected Material may be affected.
 5        If the Designating Party timely seeks a protective order in the other litigation,
 6 the Party served with the subpoena or court order shall not produce any information
 7 designated in this Action as “CONFIDENTIAL” or “CONFIDENTIAL –
 8 ATTORNEY’S EYES ONLY” before a determination by the court from which the
 9 subpoena or order issued, unless the Party has obtained the Designating Party’s
10 written permission. The Designating Party shall bear the burden and expense of
11 seeking protection in that court of its Protected Material and nothing in these
12 provisions should be construed as authorizing or encouraging a Receiving Party in
13 this Action to disobey a lawful directive from another court.
14 9. NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15      PRODUCED IN THIS ACTION
16        1.     The terms of this Order are applicable to information produced by a
17 Non-Party     in   this   Action   and    designated      as   “CONFIDENTIAL”        or
18 “CONFIDENTIAL –ATTORNEY’S EYES ONLY.” Such information produced
19 by Non-Parties in connection with this Action is protected by the remedies and relief
20 provided by this Order. Nothing in these provisions should be construed as
21 prohibiting a Non-Party from seeking additional protections.
22        2.     In the event that a Party is required, by a valid discovery request, to
23 produce a Non-Party’s confidential information that is in the Party’s possession, and
24 the Party is subject to an agreement with the Non-Party not to produce the Non-
25 Party’s confidential information, then the Party shall:
26               1.     promptly notify in writing the Requesting Party and the Non-
27 Party that some or all of the information requested is subject to a confidentiality
28 agreement with a Non-Party;
                                              10
                             STIPULATED PROTECTIVE ORDER
 1               2.     promptly provide the Non-Party with a copy of the Stipulated
 2 Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3 specific description of the information requested; and
 4               3.     make the information requested available for inspection by the
 5 Non-Party, if requested.
 6         3.    If the Non-Party fails to seek a protective order from this Court within
 7 fourteen (14) days of receiving the notice and accompanying information, the
 8 Receiving Party may produce the Non-Party’s confidential information responsive
 9 to the discovery request. If the Non-Party timely seeks a protective order, the
10 Receiving Party shall not produce any information in its possession or control that
11 is subject to the confidentiality agreement with the Non-Party before a determination
12 by the Court. Absent a court order to the contrary, the Non-Party shall bear the
13 burden and expense of seeking protection in this Court for its Protected Material.
14 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16 Protected Material to any person or in any circumstance not authorized under this
17 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18 writing the Designating Party of the unauthorized disclosures; (b) use its best efforts
19 to retrieve all unauthorized copies of the Protected Material; (c) inform the person
20 or persons to whom unauthorized disclosures were made of all the terms of this
21 Order; and (d) request such person or persons to execute the “Acknowledgement and
22 Agreement to Be Bound” (Exhibit A hereto).
23 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR
24         OTHERWISE PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26 inadvertently produced material is subject to a claim of privilege or other protection,
27 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                              11
                              STIPULATED PROTECTIVE ORDER
 1 may be established in an e-discovery order that provides for production without prior
 2 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 3 Parties reach an agreement on the effect of disclosure of a communication or
 4 information covered by the attorney-client privilege or work product protection, the
 5 Parties may incorporate their agreement into this Stipulated Protective Order and
 6 submit such amendment of this Stipulated Protective Order to the Court. The Parties
 7 shall have no obligation to log privileged documents subsequent to the inception of
 8 this litigation.
 9 12.     MISCELLANEOUS
10         12.1. Right to Further Relief. Nothing in this Order abridges the right of any
11 person or Party to seek modification of this Stipulated Protected Order by the Court
12 in the future.
13         12.2. Right to Assert Other Objections. By stipulating to the entry of this
14 Stipulated Protective Order, no Party waives any right it otherwise would have to
15 object to disclosing or producing any information or item on any ground not
16 addressed in this Stipulated Protective Order. Similarly, no Party waives any right
17 to object on any ground to use in evidence of any material covered by this Stipulated
18 Protective Order.
19         12.3. Filing Protected Material. A Party that seeks to file under seal any
20 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
21 only be filed under seal pursuant to a Court order authorizing the sealing of the
22 specific Protected Material at issue. If a Party’s request to file Protected Material
23 under seal is denied by the Court, then Receiving Party may file the information in
24 the public record, unless otherwise instructed by the Court.
25 13.     FINAL DISPOSITION
26         Except with respect to any Protected Material that has been disclosed in
27 accordance with the provisions of this Order on terms and conditions, consistent with
28 this Order, that make it impracticable to do so, or information that is publicly
                                             12
                             STIPULATED PROTECTIVE ORDER
 1 available otherwise, after the Final Disposition of this Action, as defined in section
 2 4 of this Stipulated Protective Order, within sixty (60) days of a written request by
 3 the Designating Party, each Receiving Party must return all Protected Material to the
 4 Producing Party or destroy such material. As used in this subdivision, “all Protected
 5 Material” includes all copies, abstracts, compilations, summaries, and any other
 6 format reproducing or capturing any of the Protected Material.
 7        Whether the Protected Material is returned or destroyed, the Receiving Party
 8 must submit a written certification to the Producing Party (and, if not the same
 9 person or entity, to the Designating Party) by the sixty-day deadline that (1)
10 identifies (by category, where appropriate) all the Protected Material that was
11 returned or destroyed, and (2) affirms that the Receiving Party has not retained any
12 copies, abstracts, compilations, summaries, or any other format reproducing or
13 capturing any of the Protected Material. The Receiving Party’s reasonable efforts
14 shall not require the return or destruction of Protected Material from (1) disaster
15 recovery or business continuity backups, (2) data stored in system-generated
16 temporary folders or near-line storage, (3) unstructured departed employee data, or
17 (4) material that is subject to legal hold obligations or commingled with other such
18 material. Backup storage media will not be restored for the purposes of returning or
19 certifying destruction of Protected Material, but such retained Protected Material
20 shall continue to be treated in accordance with this Stipulated Protective Order.
21        Notwithstanding the foregoing, Outside Counsel of Record are entitled to
22 retain an archival copy of all pleadings, trial, deposition, and hearing transcripts,
23 legal memoranda, correspondence, deposition and trial exhibits, expert reports,
24 attorney work product, and consultant and expert work product, even if such
25 materials contain Protected Material. Any such archival copies that contain or
26 constitute Protected Material remain subject to this Protective Order for as long as
27 they exist.
28 14.    VIOLATIONS
                                             13
                             STIPULATED PROTECTIVE ORDER
1         Any violation of this Order may be punished by any and all appropriate
2 measures including, without limitation, contempt proceedings and/or monetary
3 sanctions.
4 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
5
      Date:    June 25, 2021                    LINDEMANN LAW FIRM, APC
6                                               Blake J. Lindemann
                                                Donna Rebecca Dishbak
7
8
9                                               By: /s/ Blake J. Lindemann
                                                      Blake J. Lindemann
10
11                                              Attorneys for Plaintiffs
                                                Talwinder Rana and Proposed Class
12
13    Date:    June 25, 2021                    CARLSON AND MESSER LLP
                                                David J Kaminski
14                                              Martin Schannong
15
16                                              By: /s/ David J Kaminski
17                                                    David J Kaminski

18                                              Attorneys for Defendant Dyck-O-Neal,
19                                              Inc.
20
21
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22
23
     Date:    June 29, 2021
24
25
                                                By:
26
                                                      Hon. Douglas M. McCormick
27                                                    United States Magistrate Judge
28
                                           14
                               STIPULATED PROTECTIVE ORDER
1                          SIGNATURE CERTIFICATION
2        Pursuant to L.R. 5-4.3.4, I hereby certify that the content of this document is
3 acceptable to all counsel listed on the signature page, and that I have obtained each
4 counsel’s authorization to attach their respective electronic signatures to this
5 document.
6
                                                 By: /s/ Blake J. Lindemann
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            15
                           STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2              ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3
 4         I,                                                 [print or type full name], of
 5                                                        [print or type full address],
 6 declare under penalty of perjury that I have read in its entirety and understand the
 7 Stipulated Protective Order that was issued by the United States District Court for
 8 the Central District of California on                         [date] in the matter of
 9 Talwinder Rana, et al. v. Dyck-O-Neal, Inc., et al., Case No. 8:21-cv-00323-JLS-
10 DFM. I agree to comply with and to be bound by all terms of the Stipulated
11 Protective Order and I understand and acknowledge that failure to so comply could
12 expose me to sanctions and punishment in the nature of contempt. I also understand
13 and acknowledge that the Parties to the above-referenced action may have legal
14 remedies available to them against me for failure to comply with the Stipulated
15 Protective Order. I solemnly promise that I will not disclose in any manner any
16 information or item that is subject to the Stipulated Protective Order to any person
17 or entity except in strict compliance with the provisions of the Stipulated Protective
18 Order.
19         I further agree to submit to the jurisdiction of the United States District Court
20 for the Central District of California for the purposes of enforcing the terms of the
21 Stipulated Protective Order, even if such enforcement proceedings occur after the
22 termination of the above-referenced action. I hereby appoint
23                             [print or type full name] of
24                                                  [print or type full address and phone
25 number] as my California agent for service of process in connection with the above
26 referenced action or any proceedings related to enforcement of the Stipulated
27 Protective Order.
28
                                               16
                              STIPULATED PROTECTIVE ORDER
1
2
3 Date:
4
5 City and State where sworn and signed:
6
7 Printed Name:
8
9 Signature:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           17
                         STIPULATED PROTECTIVE ORDER
